DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This Office action is in response to Remarks filed on 09/03/2021.

Claims 21-40 are presented for examination.

Terminal Disclaimer
The terminal disclaimers filed on 09/03/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,248,379; 10,525,339 have been reviewed and are accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


   Claims 21-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lobb et al. (US 2011/0320536), in view of Morgenstern et al. (US 2012/0278262).

As to claims 21 and 31, Lobb discloses the invention as claimed, including a system comprising: 
one or more computer processors (420, Fig. 4; ¶0055, “Components of computer 410 may include, but are not limited to, a processing unit 420”); and 
one or more memory devices (430, Fig. 4; ¶0057, “The system memory 430 includes computer storage media in the form of volatile and/or nonvolatile memory such as read only memory (ROM) 431 and random access memory (RAM) 432”) having stored thereon instructions that are executable by the one or more computer processors to configure the one or more computer processors to perform operations (¶0055, “a processing unit 420, a system memory 430, and a system bus 421 that couples various system components including the system memory to the processing unit 420”; ¶00057) comprising: 
accessing a social interaction history of users in a computer-implemented online environment, the social interaction history comprising a plurality of social interactions (110, 120, 124, 170, Fig. 1; 885, Fig. 6A; ¶0033, “a history of games played, a history of games purchased, a history of which applications are played most 
analyzing the social interaction history to identify from the plurality of social interactions a set of completed social interaction loops (Fig. 6A; Abstract, “social interactions between different individuals. Information available about each of the individuals engaged in a social interaction is used to provide a "social accelerator" for an interaction between the individuals”; ¶0034, “In the game, the users may interact not only by playing the game, but also by verbal or messaging communications between them…Users may engage in a virtual space gathering via a group chat service such as Xbox LIVE.RTM. Party Chat. Each of these interactions--a call, a chat, an email, an in-person experience--is augmented by the social interaction technology to induce conversation between the participants”; ¶0069), each completed social interaction loop comprising two or more related social interactions that include at least one reciprocating social interaction that is performed by a first one of the users to a second one of the users directly in response to an earlier social interaction from the second user to the first user (Fig. 1; Abstract, “Information available about each of the individuals engaged in a social interaction is used to provide a "social accelerator" for an interaction between the individuals”; ¶0031, “FIG. 1 shows a plurality of individuals 102, 106, 114, 118, 122, 126, 132, 140, 142, 144, 146, 148, 150, 152 any one or more of which is engaged in a social relationship with , wherein social interactions forming part of the set of completed social interaction loops form a non-exhaustive subset of the plurality of social interactions that are analyzed (¶0035, “a social accelerator may help to catalyze members of an existing group and promote social interaction between different members of the group who do not already know each other or have only limited knowledge of others attending the event”; ¶0064, “for a given group in a social interaction, at least one social accelerator which may encourage interaction between at least a subset of the members of the group is selected”; ¶0077; ¶0094). 

Although Lobb discloses automatically providing a social accelerator based on the completed social interaction loops (Abstract, “Information available about each of the individuals engaged in a social interaction is used to provide a "social accelerator" for an interaction between the individuals”; ¶0018, “determining a social accelerator to match individuals in a social interaction”; ¶0037, “use of social accelerators to directly match people in virtual or in-person relationships to create new groups and promote interaction between the new members”; claim 10, “the social accelerator comprises one of…”), Lobb does not specifically disclose generating a recommendation.
However, Morgenstern discloses automatically generating a recommendation based at least in part on identification of the set of completed social interaction loops (112, Fig. 1; ¶0007, “the social networking system selects one or more candidate users for a user and sends a suggestion to the user to invite the selected candidate users to interact with the user using a social application”; ¶0008, “the social networking system selects the candidate users to suggest based on one or more of: (1) a predicted likelihood that the user would invite a candidate user to interact with using the social application responsive to a suggestion to send such an invitation, and (2) a predicted likelihood that the invited candidate user would accept the user's invitation to interact with the user using the social application”; ¶0019, “the social networking system matches a user to other users when the user indicates that he/she would like the social networking system to make a user suggestion”; ¶0023, “the social networking system suggests the top ranked friends 104 to the user”; ¶0036, “the suggestion engine 112 suggests candidate users 104 to the user based on the rankings received by each candidate user”). 
	It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to modify the system of Lobb to include automatically generating a recommendation based at least in part on identification of the set of completed social interaction loops, as taught by Morgenstern because it would increase the amount of interaction of among users and increase the frequency with which users interact within the social networking system (Morgenstern, ¶0002; ¶0006).

As to claim 22, it is rejected for the same reasons set forth in claim 21 above. In addition, Lobb discloses the system of claim 21, wherein the instructions further configure the one or more computer processors to: compile, based on the identification of the set of completed social interaction loops, active social network information defining a respective active social network for each of the users,  wherein the offer is generated based at least in part on the active social network information (¶0026, “A social accelerator comprises information, activities or other events about one or more of the individuals in a social interaction which increases the comfort of the interaction between the parties”; ¶0018, “determining a social accelerator to match individuals in a social interaction”; ¶0027; ¶0037, “use of social accelerators to directly match people in virtual or in-person relationships to create new groups and promote interaction between the new members”; ¶0084, “determination include: whether a user is leaving an application or a game 902; whether the user is entering an application or game 904; whether the user is receiving a phone call 906; whether the user is receiving an instant message, message, e-mail, or other type of notification 908; whether the trigger is a periodic scan of a user's personal information”).

As to claim 23, it is rejected for the same reasons set forth in claim 21 above. In 
addition, Lobb discloses the system of claim 22, wherein the instructions further configure the one or more computer processors to: perform a retention analysis based at least in part on the active social network information; and generate a retention offer based on the retention analysis to promote continued engagement with the online environment by one or more target users (Abstract, “A social accelerator is selected from available interest information common to the participating user and the target user, and the social accelerator is provided to one of 

As to claim 24, it is rejected for the same reasons set forth in claim 21 above. In 
addition, Lobb discloses the system of claim 23, wherein the instructions further configure the one or more computer processors to generate a game retention offer comprising offers to a game networking system for increasing retention of the one or more target users as players of a game forming part of the online environment (¶0026, “A social accelerator comprises information, activities or other 
events about one or more of the individuals in a social interaction which increases the comfort of the interaction between the parties”; ¶0035, “a social accelerator may help to catalyze members of an existing group and promote social interaction between different members of the group who do not already know each other…”; ¶0064, “for a given group in a social interaction, at least one social accelerator which may encourage interaction between at least a subset of the members of the group is selected”).

wherein the instructions configure the one or more computer processors to limit the active social network of a particular user exclusively to other users who share at least one completed social interaction loop with the particular user within a predetermined time interval (¶0064, “a calendar event, periodic event”; ¶0070; ¶0074, “For user 711, "Sally", information that Sally ran--the Bay to Breakers foot race and saw Pearl Jam last week is presented”; ¶0081, “the interaction application utilizes all such data may depend upon the amount of time that an interaction application has to return a social accelerator to a user in a relevant time period”).

As to claim 26, Lobb discloses the system of claim 22, wherein the instructions configure the one or more computer processors to identify a reciprocating social interaction as forming part of a completed social interaction loop only if that reciprocating social interaction is performed within a predetermined duration window from the particular earlier social interaction in response to which the reciprocating social interaction is performed (¶0064, “a calendar event, periodic event”; ¶0070; ¶0074, “For user 711, "Sally", information that Sally ran--the Bay to Breakers foot race and saw Pearl Jam last week is presented”; ¶0081, “the interaction application utilizes all such data may depend upon the amount of time that an interaction application has to return a social accelerator to a user in a relevant time period”).

As to claim 27, Lobb discloses the system of claim 21, wherein the plurality of social interactions analyzed for identifying the set of completed social interaction loops comprise communications between the users within the online environment (Fig. 6A; ¶0034, “In the game, the users may interact not only by playing the game, but also by verbal or messaging communications between them…Users may engage in a virtual space gathering via a group chat service such as Xbox LIVE.RTM. Party Chat. Each of these interactions--a call, a chat, an email, an in-person experience--is augmented by the social interaction technology to induce conversation between the participants”; ¶0064, “social interaction, including an initial meeting of individuals, a phone call between individuals, a short message service (SMS) or multimedia message service (MMS) text, instant message or email”; claim 4, “between the participating user and the target user: a personal meeting, a virtual meeting, a pre-arranged event; a spontaneous event; a phone call; a message”).

As to claim 28, Lobb discloses the system of claim 27, wherein the plurality of social interactions include communications selected from the group of online message types consisting of: e-mails, chat messages, text messages, and video messages messages (¶0034, “User 102 via notebook 104 may communicate via e-mail, instant messaging, or other applications with user 126 on a notebook 128…Each of these interactions--a call, a chat, an email”; ¶0064, “social interaction, including an initial meeting of individuals, a phone call between individuals, a short message service (SMS) or multimedia message service (MMS) text, instant message or email”; claim 4, “between the participating user and the target user: a personal meeting, a virtual meeting, a pre-arranged event; a spontaneous event; a phone call; a 

As to claim 29, Lobb discloses the system of claim 27, wherein the plurality of social interactions comprise communications including at least two types of messages selected from the group of online message types consisting of: e-mails, chat messages, text messages, video messages, and in-game messages messages (¶0034, “User 102 via notebook 104 may communicate via e-mail, instant messaging, or other applications with user 126 on a notebook 128…Each of these interactions--a call, a chat, an email”; ¶0064, “social interaction, including an initial meeting of individuals, a phone call between individuals, a short message service (SMS) or multimedia message service (MMS) text, instant message or email”; claim 4, “between the participating user and the target user: a personal meeting, a virtual meeting, a pre-arranged event; a spontaneous event; a phone call; a message”).

As to claim 30, Lobb discloses the system of claim 27, wherein the communications between the users include e-mail messages (¶0034, “User 102 via notebook 104 may communicate via e-mail, instant messaging, or other applications with user 126 on a notebook 128…Each of these interactions--a call, a chat, an email”; ¶0064, “social interaction, including an initial meeting of individuals, a phone call between individuals, a short message service (SMS) or multimedia message service (MMS) text, instant message or email”; claim 4, “between the participating user and the target user: a personal meeting, a virtual meeting, a pre-arranged event; a spontaneous event; a phone call; a message”).

	As to claim 32, it is rejected for the same reasons set forth in claim 22 above.

As to claim 33, it is rejected for the same reasons set forth in claim 23 above.

As to claim 34, it is rejected for the same reasons set forth in claim 24 above.

As to claim 35, it is rejected for the same reasons set forth in claim 25 above.

As to claim 36, it is rejected for the same reasons set forth in claim 26 above.

As to claim 37, it is rejected for the same reasons set forth in claim 27 above.

As to claim 38, it is rejected for the same reasons set forth in claim 28 above.

As to claim 39, it is rejected for the same reasons set forth in claim 29 above.

As to claim 40, it is rejected for the same reasons set forth in claim 21 above. In addition, Lobb discloses a non-transitory computer readable storage medium carrying instructions for causing a machine, when the instructions are executed by the machine, to perform operations (¶0055, “a processing unit 420, a system memory 430, and a system bus 421 that couples various system components including the system memory to the processing unit 420”; ¶00057).

Applicant’s arguments with respect to claims 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Berger et al. (US 2012/0122588), Butcher et al. (US 2011/0081967), Duncheneaut et al. (US 2007/0240119), Cuervo (US 2012/0296987), Wang et al. (US 2012/0041907) disclose an interactive media social game.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNGWON CHANG whose telephone number is (571)272-3960.  The examiner can normally be reached on 8:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JUNGWON CHANG/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        November 11, 2021